Title: To George Washington from Lamar, Hill, Bisset, & Company, 6 December 1785
From: Lamar, Hill, Bisset, & Company
To: Washington, George



Sir,
Madeira 6th Decr 1785.

We wrote to you under the 22d of last June, requesting to be informed if we might ship your pipe of wine ordered by Mr Henry Hill, by way of Norfolk, as vessels seldom offer from hence to Alexandria. We are not yet however favoured with your answer.
Upon the supposition notwithstanding that from the length of time the above order has been lying by us, you may be in some measure in want of Madeira wine, and anxious not to appear neglectful of so old a correspondent, we have ventured to deviate from your instructions, and of our own accord have shipped your pipe of wine to Norfolk, instead of waiting until an opportunity might cast up for Alexandria.
We have consigned the above pipe of wine to our friend Doctor Taylor there, who, we are convinced will take every necessary Care respecting it, until he receives your directions to forward it to your address.
We have thought it prudent, in order to obviate the danger

of it’s being either adulterated or pilfer’d, in it’s way from Norfolk to your house, to have it cased. We judged it also adviseable to insure it.
If, Sir under these circumstances, it is agreeable to you to receive this pipe of wine, you will be pleased to accept the enclosed draft for its’ cost £42.12.4 stg as noted underneath, and when your leisure suits forward it to Mr H. Hill of Philadelphia. Or if on the other hand you disapprove of what we have done, you will take the trouble of writing a few lines to Dr Taylor, and he on your declining to take the wine, has our directions to dispose of it for our account. We have the honour to subscribe ourselves—Sir your most obedient servts

Lamar, Hill Bisset, & Co.

